Citation Nr: 1631066	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Chiari malformation. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

4.  Entitlement to service connection for left ulnar neuropathy.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1997 to October 2000, and from November 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and January 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied service connection for tinnitus, bilateral carpal tunnel syndrome, left arm ulnar neuropathy, and Chiari malformation, respectively.  

Within one year of the September 2006 rating decision, in August 2007 and September 2007, the Veteran submitted additional medical evidence regarding current carpal tunnel and tinnitus disabilities; therefore, the Board finds that the September 2006 rating decision did not become final as new and material evidence was received within one year of the rating decision.  38 C.F.R. § 3.156(b) (2015).  

In February 2011, the Board remanded the claim to obtain up-to-date VA and private treatment records and to obtain medical examinations.  Private and VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in April 2011.  Furthermore, in March 2016, the Board sought a specialized Veterans Health Administration (VHA) medical opinion regarding the issues (a copy of which was provided to the Veteran and representative); therefore, the Board finds there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2009, the Veteran testified at a Board Videoconference before a retired Veterans Law Judge, sitting in Washington, DC.  The Veteran additionally testified before the undersigned Veterans Law Judge at a Travel Board hearing in Indianapolis, Indiana in October 2015.  Transcripts of both hearings have been obtained.  


FINDINGS OF FACT

1.  The Chiari malformation is a congenital defect.  

2.  The Chiari malformation was not subject to a superimposed disease or injury during service and did not increase in severity beyond the natural progression during service.  

3.  The Veteran served as a fuel specialist, refueling trucks, helicopters, and various ground vehicles and aircraft on active duty, and was exposed to acoustic trauma.  
 
4.  Symptoms of tinnitus began during active service.  

5.  The Veteran has diagnoses of left ulnar neuropathy (cubital tunnel syndrome) and bilateral median neuropathy (carpal tunnel syndrome).   

6.  Symptoms of left ulnar neuropathy and bilateral carpal tunnel syndrome manifested to a compensable degree within one year of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Chiari malformation have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A.	 §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left arm ulnar neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.		  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Regarding the claims for service connection for tinnitus, bilateral carpal tunnel syndrome, and left ulnar neuropathy, this decision constitutes a full grant of benefits sought; therefore, no further discussion of VCAA notice is required.

With respect to the claim for service connection for Chiari malformation, the duty to notify was satisfied through a September 2007 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter. The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability in March 2006.  See Dingess, 19 Vet. App. 473.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the October 2015 Board hearing transcript, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in April 2011 regarding the Chiari malformation.  Furthermore, in March 2016, the Board requested a VHA medical opinion to help determine the nature and etiology of the Chiari malformation.  The Board finds that the VA examination report and VHA opinion, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, including the full medical history, and offered opinions with supporting rationale.  

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the October 2015 Board hearing, the Veterans Law Judge fully explained the issues on appeal, including service connection for Chiari malformation, and suggested the Veteran submit a medical opinion that addressed whether the Chiari malformation was aggravated by an injury or disease in service.  See October 2015 Board hearing transcript at 11-12.  Therefore, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 	 § 5103A, or 38 C.F.R. § 3.159.   

Service Connection Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows the Veteran has tinnitus, ulnar neuropathy, and carpal tunnel syndrome, which are "organic diseases of the nervous system;" therefore, the presumptive service connection provisions of 38 C.F.R.	 § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

For chronic diseases such as organic disease of the nervous system, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 	 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 
16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  Furthermore, while the Veteran is not competent to render a specific diagnosis of neuropathy or carpal tunnel syndrome, the Veteran is competent to report symptoms of pain, numbness, and tingling of the upper extremities.   

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chiari Malformation 

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C.A. §§ 1110, 1131 and the term "defects" in 38 C.F.R.		 § 3.303(c) as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875(D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  A congenital "defect" is not a disability for VA compensation purposes unless the defect was subject to a superimposed disease or injury.  See 38 C.F.R. 	 § 3.303(c); VAOPGCPREC 82-90; Monroe, 4 Vet. App. at 515.  

The Veteran generally contends that the Chiari malformation was acquired during a period of active duty, or otherwise is a congenital disease that was aggravated by the second period of active duty.  The Veteran contends it was acquired or aggravated because there were no symptoms during the first period of active duty and symptoms of the Chiari malformation began to develop during the second period of active duty.  See October 2015 Board hearing transcript.  The Veteran contends that the Chiari malformation was either caused by exposures to chemicals such as jet fuel, or progressed beyond the course of its natural progression during the second period of active duty due to activities such as wearing heavy loads and jumping up and down from vehicles.  See May 2009 Board hearing transcript.    

The Board finds that the Chiari malformation was not acquired and is a congenital defect, and not a congenital disease.  In April 2011, the Veteran was afforded a VA examination to help determine the nature and etiology of the Chiari malformation.  At that time, the VA examiner noted that Chiari malformation was incidentally diagnosed in August 2003 when the Veteran was treated for meningitis.  The VA examiner opined that the Chiari malformation is a congenital abnormality, and noted that symptoms of the Chiari malformation may not develop until adolescence or adulthood.  The VA examiner opined that the Chiari malformation was not caused by, the result of, or aggravated by activities on active duty, and provided the rationale that medical literature indicates that symptoms are independent of physical activities and are not found to accelerate symptom onset or aggravate the condition.  

In March 2016, the Board referred the claim to a VHA specialist to help determine the nature of the Chiari malformation, including determining whether the Chiari malformation was acquired, and if it was not acquired, whether it is a congenital disease or congenital defect.  The VA neurologist opined that it is more likely than not that the Chiari malformation is a congenital defect and not acquired, and stated that acquired Chiaris are rare and normally seen in instances during lumbar shunting, prolonged cerebrospinal fluid (CSF) leaks, increased intracranial pressure, masses or tumors, or tethering of the spinal cord, and there are no reports of those processes in the record during a period of active service.  The VA neurologist stated there is no indication of acquired Chiari-like processes associated with exposure to aviation fuel.  The VA neurologist additionally stated that a Chiari malformation is a congenital defect of the cerebellum, and that the MRIs from 2004 to 2007 did not show much change over time.  The Board finds the April 2011 and March 2016 VA opinions to have significant probative value.  Both VA examiners reviewed the claims file, including all relevant medical history, provided opinions, and gave full rationale for those opinions.  

While the Veteran has contended that the Chiari malformation may be acquired, the weight of the competent medical evidence demonstrates that the Chiari malformation is a congenital defect.  While the Veteran is competent to report the onset of symptomology associated with the Chiari malformation, the Board finds that the Veteran is not competent to state that the Chiari malformation was acquired as such an opinion would require specialized knowledge of neurology, the known causes of acquired Chiari malformations, and the prevalence of acquired Chiari malformations.  The Board finds that the Veteran, under the particular facts of this case, is not competent to provide an opinion regarding whether the diagnosed Chiari malformation is acquired or congenital. 

Based on all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran suffered from a superimposed injury or disease during active service that aggravated the Chiari malformation.  The Veteran has generally contended that her duties requiring her to wear heavy packs and jumping up and down from trucks aggravated the Chiari malformation; nonetheless, the Veteran has not contended, and the evidence of record does not otherwise suggest, that the Veteran suffered from a specific superimposed "injury" or disease while on active service that created additional disability.  Furthermore, both the April 2011 VA examiner and the March 2016 VA specialist opined that there is no evidence that physical activities would aggravate symptoms of Chiari malformation, and the evidence of record does not show reports of sudden worsening of symptomology.  As the congenital Chiari malformation is a congenital defect, and the medical and lay evidence does not suggest any in-service superimposed injury that created additional disability, the Board finds that service connection cannot be awarded for the Chiari malformation.  See VAOPGCPREC 82-90.


Service Connection for Tinnitus 

The Veteran generally contends that she noticed symptoms of tinnitus during her first period of active service, and it became more noticeable after service separation when she was no longer around constant noise.  The Veteran additionally stated the tinnitus worsened after her second period of active service.  See May 2009 Board hearing transcript, October 2015 Board hearing transcript.  The Veteran contends that the tinnitus started after being exposed to loud noises while refueling helicopters, aircraft, and trucks.  

Initially, the Board finds that the Veteran has a current tinnitus disability.  Throughout the course of the appeal, the Veteran has stated she has ringing of the ears that began during the first period of active service, which became more noticeable after leaving active service when the Veteran was no longer around noise.  As tinnitus is capable of lay observation, the Board finds that the Veteran has a current tinnitus disability.  See Charles, 16 Vet. App. at 374.  

The Board additionally finds that the Veteran was exposed to acoustic trauma as a fueling specialist.  The Veteran states that she refueled trucks, helicopters, and various aircraft during active service, many of which would be "hot" refuels, meaning the engines would still be running.  The Veteran is competent to testify to what she has personal knowledge of, and the Veteran's accounts of noise exposure during refueling vehicles and aircrafts are consistent with the type of work she would be required to perform.  

The Board next finds that the weight of the evidence is at least in equipoise regarding whether the symptoms of tinnitus have been continuous since service separation.  As stated above, throughout the course of the appeal, the Veteran contends that she noticed the tinnitus during the first period of active duty, which became more noticeable after leaving active duty and worsened after the second period of active duty.  The Veteran stated she continues to have symptoms of ringing in her ears.  See May 2009 and October 2015 Board hearings; see also June 2013 statement from the Veteran.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

VA treatment records show that the Veteran has continuously complained of symptoms of tinnitus.  A July 2007 VA treatment note states that the Veteran has complained of bilateral tinnitus since first receiving treatment for meningitis in August 2003 (in between periods of active duty), and at that time, an MRI diagnosed the Chiari malformation.  Nonetheless, the Board finds that this statement does not contradict the Veteran's assertions that the tinnitus began during the first period of active service, as August 2003 was the first time the Veteran sought treatment for a neurological condition, and the Veteran testified that the tinnitus symptoms began during service but became more noticeable after separation from service as she was no longer exposed to loud noises.  

Furthermore, there is no medical opinion that provides another etiology for the tinnitus.  While a July 2007 VA treatment record states that the Chiari malformation could be the possible etiology of the tinnitus, the Board finds that this statement is not an opinion regarding whether the tinnitus is caused by the Chiari malformation, but that the Chiari malformation is only one possible etiology of the tinnitus.  Additionally, the March 2016 VHA neurologist was not able to reach a conclusion regarding whether the tinnitus was caused by the in-service noise exposure or the Chiari malformation.  

The Board finds that the Veteran's reports of tinnitus since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the Veteran had continuous symptoms of tinnitus since separation from active duty.  Additionally, post-service evidence demonstrates that the Veteran's tinnitus continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  
 
Service Connection for Bilateral Carpal Tunnel Syndrome 
and Left Ulnar Neuropathy 

The Veteran generally contends that the left ulnar neuropathy (cubital tunnel syndrome) and bilateral carpal tunnel syndrome had its onset during service, as is due to the repetitive motion used to refuel vehicles and aircraft.  See May 2009 and October 2015 Board hearings. 

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a diagnosis of bilateral carpal tunnel syndrome and left arm ulnar neuropathy.  Private treatment records from the Veteran's treating neurologist show that in November 2005, four months after separation from active duty, the Veteran sought treatment for numbness and tingling in her hands, and stated that the symptoms began about one month prior.  At that time, nerve conduction testing showed mild left median neuropathy (carpal tunnel syndrome) and mild ulnar neuropathy.  A December 2005 VA treatment record notes a prior diagnosis of slowing of the ulnar nerve and mild carpal tunnel syndrome and diagnosed cubital tunnel syndrome (ulnar neuropathy).  January 2006 VA treatment records continue to show slowing of the nerve conduction across the elbow segment of the ulnar nerve as well as carpal tunnel syndrome.  VA treatment records additionally show that the Veteran received occupational therapy for both bilateral carpal tunnel and cubital tunnel syndrome.  May 2007 VA treatment records show that the Veteran continued to complain of symptoms of carpal tunnel syndrome and left ulnar neuropathy; however, a July 2007 VA nerve study showed evidence of mild left cubital tunnel syndrome, but without evidence of carpal tunnel syndrome.  A September 2007 VA treatment record notes profound ulnar sensory loss with marked tenderness of the entire left elbow.  A June 2009 VA treatment records show that while the Veteran continued to complain of symptoms of carpal tunnel and cubital tunnel syndrome, the nerve conduction velocity was normal without evidence of neuropathy.  

In April 2011, the Veteran was afforded a VA examination to help assess the nature and etiology of the carpal tunnel syndrome and ulnar neuropathy.  At that time, sensory exam showed decreased sensation to pain and pinprick at the left pinky finger, affecting the ulnar nerve; however, the there was a normal right upper extremity examination.  A nerve condition study was preformed and was within normal limits, without evidence of carpal tunnel syndrome or cubital tunnel syndrome.  

In October 2015, the Veteran testified at the a Travel Board hearing that she began feeling numbness and tingling in her hands and left arm during the first period of active duty, but did not seek treatment for the symptoms until after service.  The Veteran specifically stated she was only claiming ulnar neuropathy of the left arm, but carpal tunnel syndrome of both hands.  The Veteran stated that she still is treated both conditions and wears braces to treat the symptoms, as well as takes medication that helps relieve the pain.  

There is conflicting evidence regarding whether nerve conduction studies show a diagnosis of bilateral carpal tunnel syndrome and left ulnar neuropathy; however, as the Veteran has continued to describe symptoms of both carpal tunnel and ulnar neuropathy, the April 2011 VA examination sensory examination showed decreased 

sensation of the ulnar nerve, and the private and VA treatment records show a diagnosis of both disabilities, which continued during the pendency of the appeal, the Board finds that the Veteran does have current bilateral carpal tunnel and left ulnar neuropathy.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

Next, the Board finds that the evidence demonstrates that the bilateral carpal tunnel syndrome and left ulnar neuropathy manifested to a compensable degree within one year of service separation.  As stated above, the Veteran has stated that symptoms of carpal tunnel and ulnar neuropathy began in service.  Additionally, November 2005 private neurology notes reveal that the Veteran began complaining of symptoms of numbness and tingling in her hands and was diagnosed with mild left carpal tunnel and mild ulnar neuropathy.  December 2005 and January 2006 VA treatment records show a diagnosis of mild carpal tunnel and ulnar neuropathy, and the Veteran began receiving occupational therapy for bilateral carpal tunnel syndrome and ulnar neuropathy.  

Diagnostic Codes 8515 and 8516 rate impairment of the median and ulnar nerves.  38 C.F.R. § 4.124a.  Under both Diagnostic Codes, mild incomplete paralysis of both nerves of both the major and minor extremity is to be rated at 10 percent.  As the medical and lay evidence show symptoms of mild incomplete paralysis of the bilateral median nerve (carpal tunnel syndrome) and left ulnar nerve (cubital tunnel syndrome) with one year of service separation in July 2005, the Board finds that the carpal tunnel syndrome and left ulnar neuropathy were manifested to a degree of 
10 percent within one year of service separation.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on the manifestation of symptoms within one year of service separation to a degree of 10 percent, presumptive service connection for bilateral 

carpal tunnel syndrome and left ulnar neuropathy is warranted under 38 C.F.R. 	 §§ 3.307, 3.309.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  


ORDER

Service connection for Chiari malformation is denied.  

Service connection for tinnitus is granted. 

Service connection for bilateral carpal tunnel syndrome is granted. 

Service connection for left arm ulnar neuropathy is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


